UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto Commission File Number 000–53407 PLAINFIELD ENTERPRISES LLC (Exact name of Registrant as specified in its charter) DELAWARE 26-0787260 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Putnam Avenue Greenwich, CT 06830 Address of Principal Executive Offices Registrant's telephone number, including area code: (203) 302-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated FileroAccelerated FileroNon-accelerated Filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x TABLE OF CONTENTS Page Forward Looking Statements May Prove Inaccurate i PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements for Plainfield Enterprises LLC and Subsidiaries Balance Sheets as of October 31, 2009 (unaudited) and July 31, 1 Statements of Operations (unaudited) for the Three Months Ended October 31, 2009 and 2008 2 Statements of Changes in Members' Equity (unaudited) for the Three Months Ended October 31, 2009 and 2008 3 Statements of Cash Flows (unaudited) for the Three Months Ended October 31, 2009 and 2008 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risks 10 Item 4T. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 12 Signatures 13 Forward Looking Statements May Prove Inaccurate Certain statements in this Form 10-Q contain or may contain information that is forward-looking. When used in this report, the words "expect," "intend," "anticipate," "should," "believe," "plan," "estimate," "may," "seek," and similar expressions are generally intended to identify forward-looking statements. Actual results may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors including, but not limited to, the following: · the inability of regulated entities and certain members of our Board of Managers, officers, key employees and other affiliates of ours to obtain and maintain gaming licenses or permits in jurisdictions where our current or planned business or an entity in which we invest requires such licenses or permits; · the limitation, conditioning, revocation or suspension of any such gaming licenses or permits; · revocation of licenses or permits by regulatory authorities with respect to any member of our Board of Managers, officer, or key employee required to be found suitable; · loss or retirement of members of our Board of Managers, officers, or key employees; · increased competition in existing markets or the opening of new gaming jurisdictions (including on Native American lands); · the inability to maintain and improve existing gaming facilities; · the inability to consummate planned acquisitions of gaming opportunities; · the costs and delays associated with constructing and opening new gaming facilities; · the inability to retain key leases; · a decline in the public acceptance or popularity of gaming; · increases in or new taxes or fees imposed on gaming revenues or gaming devices; · significant increases in fuel or transportation prices; · adverse economic conditions in key markets; and · severe or unusual weather in such key markets. In addition, any financings consummated by Casino MonteLago Holding, LLC ("MonteLago") or its subsidiaries may substantially increase the leverage and other fixed charge obligations of those entities. The level of indebtedness and other fixed charge obligations of MonteLago and its subsidiaries could have important consequences, including but not limited to the following: · a substantial portion of MonteLago's and its subsidiaries' cash flow from operations could be dedicated to debt service and other fixed charge obligations and thus not be available for other purposes; · MonteLago's and its subsidiaries' ability to obtain additional financing in the future for working capital, capital expenditures or acquisitions may be limited; and · MonteLago's and its subsidiaries' level of indebtedness could limit their flexibility in reacting to changes in the gaming industry, their respective jurisdictions and economic conditions generally. i PART I —FINANCIAL INFORMATION Item 1. Consolidated Financial Statements for Plainfield Enterprises LLC and Subsidiaries. PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 31, 2009 (unaudited) July 31, 2009 ASSETS Current assets, cash $ 8,341 $ 42,184 Investment in Casino MonteLago Holding, LLC 312,000 312,000 Gaming and related license costs 119,402 119,402 $ 439,743 $ 473,586 LIABILITIES AND MEMBERS' EQUITY Current liabilities, accounts payable and accrued expenses $ 46,140 $ 18,555 Members' equity Class A unit (1 Unit issued and outstanding) 202 202 Class B units (9,999 Units issued and outstanding) 2,022,726 2,018,898 Deficit (1,629,325 ) (1,564,069 ) 393,603 455,031 $ 439,743 $ 473,586 See notes to consolidated financial statements. 1 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended October 31, 2009 2008 Unrealized loss on investment in Casino MonteLago Holding, LLC $ - $ 168,540 Professional fees 59,396 157,004 Licensing fees 1,430 - Other 4,430 5,095 Net loss $ 65,256 $ 330,639 See notes to consolidated financial statements. 2 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED OCTOBER 31, 2 Class A Unit Class B Unit Retained Earnings Total Members' Equity Balances, August 1, 2009 $ 202 $ 2,018,898 $ (1,564,069 ) $ 455,031 Net loss - - (65,256 ) (65,256 ) Capital contributions - 3,828 - 3,828 Balances, October 31, 2009 $ 202 $ 2,022,726 $ (1,629,325 ) $ 393,603 Balances, August 1, 2008 $ 172 $ 1,718,568 $ (380,129 ) $ 1,338,611 Net loss - - (330,639 ) (330,639 ) Capital contributions 11 106,797 - 106,808 Balances, October 31, 2008 $ 183 $ 1,825,365 $ (710,768 ) $ 1,114,780 See notes to consolidated financial statements. 3 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For thethree months ended October 31, 2009 2008 Operating activities Net loss $ (65,256 ) $ (330,639 ) Adjustments to reconcile net loss to net cash used in operations: Unrealized loss on investment in Casino MonteLago Holding, LLC - 168,540 (Decrease) increase in accounts payable and accrued expenses 27,585 56,809 Net cash used in operating activities (37,671 ) (105,290 ) Investing activities Gaming and related license costs - (1,518 ) Financing activities Capital contributions 3,828 106,808 Net decrease in cash (33,843 ) - Cash, beginning of period 42,184 - Cash, end of period $ 8,341 $ - See notes to consolidated financial statements. 4 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 –ORGANIZATION Plainfield Enterprises LLC (the "Company") and its wholly-owned subsidiaries, Plainfield AcquisitionCo LLC ("AcquisitionCo") and Plainfield Enterprises Inc. ("Blocker") (collectively, the "Company") were formed on August 22, 2007 at the direction of Plainfield Direct Inc. (the "Plainfield Fund"), which is a business development company governed by the Investment Company Act of 1940, as amended, and managed by Plainfield Asset Management LLC ("Plainfield"), for the purpose of participating in various activities relating to the gaming industry, including holding equity in gaming industry related businesses. NOTE2 – BASIS OF PRESENTATION & PRINCIPLES OF CONSOLIDATION The consolidated financial statements of the Company as of October 31 and July 31, 2009, and for the three-month periods ended October 31, 2009 and 2008, include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation.
